— Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), *1444rendered June 1, 2011. The judgment convicted defendant, upon her plea of guilty, of criminal sale of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of criminal sale of a controlled substance in the fifth degree (Penal Law § 220.31). Contrary to defendant’s contention, the record establishes that she knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]). Present — Smith, J.P, Fahey, Sconiers, Valentino and Whalen, JJ.